DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ruy Garcia-Zamor on 28 June 2021.

The application has been amended as follows: 
Please cancel claims 4-6.


Allowable Subject Matter
Claims 1-2 and 7-21 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
With regards to claim 1, the prior art of record fails to teach and/or suggest an assembly comprising, in combination with the other recited elements, at least one sensor arranged to convert one or more physical magnitudes to electrical sensors, each of the at least one sensor comprising an electroactive composite deposited directly onto a whole of or a part of at least one or more of the one or more second surfaces in the form of a layer; and at least one conductive electrode deposited directly on a part of the electroactive composite in the form of a second layer, especially wherein the at least one conductive electrode is a piezoresistive composite and is configured as a multislot resonating patch antenna.
With regards to claim 7, the prior art of record fails to teach and/or suggest an assembly comprising, in combination with the other recited elements, at least one sensor arranged to convert one or more physical magnitudes to electrical sensors, each of the at least one sensor 
With regards to claim 9, the prior art of record fails to teach and/or suggest an assembly comprising, in combination with the other recited elements, at least one sensor arranged to convert one or more physical magnitudes to electrical sensors, each of the at least one sensor comprising an electroactive composite deposited directly onto a whole of or a part of at least one or more of the one or more second surfaces in the form of a layer; and at least one conductive electrode deposited directly on a part of the electroactive composite in the form of a second layer, especially wherein the at least one conductive electrode is configured as a multislot resonating patch antenna.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSE M MILLER whose telephone number is (571)272-2199.  The examiner can normally be reached on M-F 7 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/RMM/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855